Title: From Thomas Jefferson to Colonia, 20 December 1786
From: Jefferson, Thomas
To: Colonia, Pierre Joseph de



ce 20me. Xbre. 1786.

Monsieur Jefferson a eu l’honneur de recevoir de Monsieur le comte de Vergennes un passeport pour des armes qu’il doit expedier pour l’etat de Virginie. Son agent l’ayant presenté au Receveur et Directeur à Bourdeaux d’ou cet envoi devoit etre fait, ils lui ont dit qu’on ne pouvoit pas en admettre l’expedition sans que le passeport soit signé de Monsieur le Controleur general. Monsieur Jefferson prend la liberté de prier Monsieur de Colonia de vouloir bien lui procurer la signature de Monsieur le Controleur general au passeport qu’il a l’honneur de lui envoyer. L’experience qu’il a eu de la complaisance et de la bonté de Monsieur de Colonia sur une autre occasion l’enhardit de s’adresser à lui encore pour cet objet. Il a l’honneur de lui presenter ses compliments.
